Case 16-17120-elf     Doc 80     Filed 01/28/19 Entered 01/28/19 15:10:45         Desc Main
                                  Document Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                      :
                                            : Case No.: 16-17120
Keith Kratzke                               : Chapter 13
Janet Kratzke                               : Judge Eric L. Frank
                                            : *******************
                                  Debtor(s)
                                            :
Wilmington Trust, National Association, : Date and Time of Hearing
not in its individual capacity, but solely  : January 8, 2019 at 9:30 a.m.
as trustee for MFRA Trust 2014-2            :
                                   Movant, : Place of Hearing
        vs                                  : U.S. Bankruptcy Court
                                            : 900 Market Street, Courtroom #1
Keith Kratzke                               : Philadelphia, PA, 19107
Janet Kratzke                               :
                                              Related Document # 73
William C. Miller
                            Respondents.

                                    ORDER OF COURT

        AND NOW, to wit, this 28th day of January                     , 2019, upon
consideration of the foregoing Amended Stipulation for Settlement of Movant's Motion for
Relief from the Automatic Stay (Doc. # 79) , it is hereby ORDERED that the foregoing
Stipulation is hereby approved.




                                 ______________________________________
                                  ERIC L. FRANK
                                  U.S. BANKRUPTCY JUDGE
